Citation Nr: 1141569	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disability, to include conjunctivitis and/or a dry eye disorder.  

2.  Entitlement to service connection for a bilateral eye disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the RO issued a rating decision which determined that the Veteran was not competent to handle the disbursement of funds.  A custodian has been named and should be provided a copy of this decision.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to schedule the Veteran for a hearing before the Board.  In June 2011, the Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a bilateral eye disability, service connection for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2007, the RO declined to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability as the evidence submitted was not new or material; the Veteran did not initiate an appeal of this decision and it became final.

2.  Evidence pertaining to the Veteran's bilateral eye disability received since the March 2007 unappealed rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied a request to reopen a claim of service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the March 2007 rating decision is new and material, and the claim for service connection for a bilateral eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

Notwithstanding the RO's decision to deny the reopening of this claim, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

Historically, the Veteran was originally denied service connection for an eye disability in an April 1946 rating decision.  The Veteran did not initiate an appeal of that decision, therefore, the decision is final.  38 U.S.C.A. § 7104 (West 2002).  Since that time, the Veteran has submitted numerous applications to reopen his claim.  Rating decisions dated in December 1998, October 2001, May 2004, and March 2007 denied service connection for a bilateral eye disability as new and material evidence had not been submitted to reopen the claim.  There is no indication that the Veteran initiated timely appeals of these decisions and they also became final.  Id.

In the March 2007 rating decision, the RO denied reopening the Veteran's claim for a bilateral eye disability because there was no evidence relating his eye condition to his military service.  On this basis, in order to reopen his claim for service connection for a bilateral eye condition, the record must show the receipt, since the March 2007 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability is related to his active service.

Since the last final disallowance, the Veteran provided testimony before the undersigned in a June 2011 hearing.  During this hearing, the Veteran testified that he experienced pain in his eyes during service and reported to a clinic for treatment while on active duty.  See Hearing Transcript at 5-6.  

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the Veteran testified that he sought treatment for his eye condition from the VA Medical Center (VAMC) in Houston, Texas in 1969, "or somewhere along there."  Hearing transcript at 6.  It does not appear that any records from the Houston VAMC pertaining to the treatment of the Veteran's eyes are of record.  Extensive VA medical records from Temple VAMC and Waco VAMC are already associated with the claims file.

Pursuant to his testimony, the Veteran submitted current, private treatment reports, indicating treatment of his eye condition.  In one medical record, his treating physician noted the Veteran's report of eye discomfort that had been present for many years, following his active service.

This evidence is clearly not redundant or cumulative, relates to an unestablished fact necessary to substantiate the claim (specifically, identifying outstanding treatment records and establishing an in-service injury and an indication of an association between service and his current disability), and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the Veteran's claim for service connection for a bilateral eye disability is reopened and to this extent only, the claim is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability; to this extent, the appeal is granted.


REMAND

Bilateral Eye Disability

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  In the present case, as noted above, the Veteran has put VA on notice of additional VA medical treatment in or around 1969 at the Houston VAMC.  These treatment reports have not yet been obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the Veteran testified that had burning pain in his eyes in service and that he was treated at a clinic.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service or reporting to sick call).

A letter from the Veteran's treating physician, dated June 2011, indicated that he was being treated for eye conditions, including glaucoma and blepharitis.

Based on the very low threshold in McLendon, as well as the evidence of a current disability and in-service symptoms of pain and treatment, the Board finds a possibility that the Veteran's bilateral eye disability is related to service, and a VA medical examination is warranted.  

Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).

Indeed, during the June 2011 hearing before the undersigned, the Veteran testified that he experienced loud noise exposure from "a lot of shooting, range practicing" while in service.  Hearing transcript at 11.  Also, a February 2010 VA outpatient treatment report revealed audiometric test results indicating mild to moderately-severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  As such, given the indication, however slight, of an association between service and a current hearing loss disability, the Veteran should be afforded a VA audiology examination.

TDIU

Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any VA treatment reports from the Houston VAMC pertaining to the Veteran's claimed eye condition in or around 1969.  If such records are not available, the RO must associate the negative response with the claims file.

2. Schedule the Veteran for an appropriate VA examination of his eyes.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no disability of the eyes is found, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral eye disability (if any) was caused or aggravated by the Veteran's military service from March 1942 to October 1945.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, his complaints of burning eye pain in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

3. The RO should also schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss, if any, had onset in service, or was caused or aggravated by the Veteran's active military service.  In this regard, the examiner should assume exposure to loud noise during service.  See Dalton, supra.

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond.

4. Then, readjudicate the Veteran's claims, including the claim for entitlement to TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  If the decision, with respect to the claims on appeal, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


